                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                  AT CHATTANOOGA

  DONALD RAY BURNETTE,                           )
                                                 )        Case Nos. 1:20-cv-146, 1:96-cr-103
         Petitioner,                             )
                                                 )        Judge Travis R. McDonough
  v.                                             )
                                                 )
  UNITED STATES OF AMERICA,                      )
                                                 )
         Respondent.                             )


                                  MEMORANDUM OPINION


        Before the Court is Petitioner Donald Ray Burnette’s motion to vacate, set aside, or

 correct his sentence pursuant to 28 U.S.C. § 2255 (Doc. 1 in Case No. 1:20-cv-146; Doc. 100 in

 Case No. 1:96-cr-103). Petitioner and the Government agree that Petitioner is eligible for relief

 as to his conviction and sentence under 18 U.S.C. § 924(c), Count Five of the superseding

 indictment, in light of the Supreme Court’s decision in United States v. Davis, 139 S. Ct. 2319

 (2019). (See Doc. 1, at 1, in Case No. 1:20-cv-146; Doc. 5, at 1, in Case No. 1:20-cv-146.) For

 the following reasons, Petitioner’s motion will be GRANTED.

        I.      BACKGROUND

        In 1997, a jury found Petitioner guilty of bank robbery, in violation of 18 U.S.C. § 2113

 (Count One); using and carrying a firearm during and in relation to a crime of violence—the

 bank robbery—in violation of 18 U.S.C. 924(c) (Count Four); two counts of kidnapping, in

 violation of 18 U.S.C. § 1201 (Counts Two and Three); and using and carrying a firearm during

 and in relation to a crime of violence—the kidnappings—in violation of 18 U.S.C. § 924(c)

 (Count Five). (Docs. 63, 80 in Case No. 1:96-cr-103). He received a sentence of 468 months’




Case 1:20-cv-00146-TRM-CHS Document 10 Filed 08/21/20 Page 1 of 5 PageID #: 37
 imprisonment, consisting of concurrent 168-month terms for robbery and kidnapping and

 statutorily mandated consecutive terms of 60 and 240 months, respectively, for the two § 924(c)

 convictions. (Doc. 80 in Case No. 1:96-cr-103.)

        Petitioner appealed, the United States Court of Appeals for the Sixth Circuit affirmed his

 convictions and sentence, and the United States Supreme Court denied certiorari. United States

 v. Burnette, 170 F.3d 567 (6th Cir. 1999), cert denied, 528 U.S. 908 (1999). The Court later

 reduced Petitioner’s sentence to 462 months’ imprisonment. (Doc. 94 in Case No. 1:96-cr-103.)

 Petitioner filed the instant motion under 28 U.S.C. § 2255 on June 11, 2020. (Doc. 1 in Case No.

 1:20-cv-146.)

        II.        STANDARD OF REVIEW

         To obtain relief under 28 U.S.C. § 2255, a petitioner must demonstrate: “(1) an error of

 constitutional magnitude; (2) a sentence imposed outside the statutory limits; or (3) an error of

 fact or law . . . so fundamental as to render the entire proceeding invalid.” Short v. United States,

 471 F.3d 686, 691 (6th Cir. 2006) (quoting Mallett v. United States, 334 F.3d 491, 496–97 (6th

 Cir. 2003)). He “must clear a significantly higher hurdle than would exist on direct appeal” and

 establish a “fundamental defect in the proceedings which necessarily results in a complete

 miscarriage of justice or an egregious error violative of due process.” Fair v. United States, 157

 F.3d 427, 430 (6th Cir. 1998).

        III.      ANALYSIS

               A. Timeliness of the Petition

        Title 28, United States Code, Section 2255(f) is a one-year statute of limitations on all

 petitions for collateral relief under § 2255 running from the latest of: (1) the date when the

 judgment of conviction becomes final; (2) the date when the impediment to making a motion




                                    2
Case 1:20-cv-00146-TRM-CHS Document 10 Filed 08/21/20 Page 2 of 5 PageID #: 38
 created by governmental action in violation of the Constitution or laws of the United States is

 removed, if the movant was prevented from making a motion by such governmental action;

 (3) the date when the right asserted was initially recognized by the Supreme Court, if that right

 has been newly recognized by the Supreme Court and made retroactively applicable to cases on

 collateral review; or (4) the date when the facts supporting the claim or claims presented could

 have been discovered through the exercise of due diligence. 28 U.S.C. § 2255(f).

        In this case, Petitioner’s motion to vacate, set aside, or correct his sentence is timely. His

 motion is based on the constitutional rule announced in Davis, which the Sixth Circuit has held is

 new and retroactive. In re Franklin, 950 F.3d 909, 911 (6th Cir. 2020). Petitioner filed his

 motion on June 11, 2020 (Doc. 1 in Case No. 1:20-cv-146), within a year of Davis, 139 S. Ct.

 2319, which was decided on June 24, 2019. Therefore, Petitioner’s motion is timely under

 § 2255(f)(3).

            B. Merits of the Petition

        Section 924(c) criminalizes the use or carrying of a firearm “during and in relation to” a

 federal “crime of violence or drug trafficking crime.” 18 U.S.C. § 924(c)(1)(A). A “crime of

 violence” is a felony that “(A) has as an element the use, attempted use, or threatened use of

 physical force against the person or property of another, or (B) that by its nature, involves a

 substantial risk that physical force against the person or property of another may be used in the

 course of committing the offense.” 18 U.S.C. § 924(c)(3). Violations of the federal kidnapping

 statute, 18 U.S.C. § 1201, do not qualify as crimes of violence under the clause in

 924(c)(3)(A)—known as the use-of-force clause. Knight v. United States, 936 F.3d 495, 497

 (6th Cir. 2019). And the Supreme Court held in Davis that the clause in § 924(c)(3)(B)—known




                                    3
Case 1:20-cv-00146-TRM-CHS Document 10 Filed 08/21/20 Page 3 of 5 PageID #: 39
 as the residual clause—is unconstitutionally vague. 139 S. Ct. at 2336. Therefore, after Davis,

 kidnapping under 18 U.S.C. § 1201 is not a “crime of violence” under either of the two clauses.

 As a result, Petitioner’s convictions for kidnapping on Counts Two and Three cannot be

 predicates for his 924(c) conviction on Count Five.

          Petitioner is eligible for relief under § 2255 because his conviction on Count Five

 depended on the unconstitutionally vague residual clause in § 924(c)(3) and was, therefore,

 “imposed in violation of the Constitution or laws of the United States.” 28 U.S.C. § 2255(a).

 Petitioner’s conviction on Count Five therefore must be vacated.

          IV.    CONCLUSION

          For the reasons set forth above, Petitioner’s motion to vacate, set aside, or correct his

 sentence pursuant to Title 28, United States Code, Section 2255 (Doc. 1 in Case No. 1:20-cv-

 146; Doc. 24 in Case No. 1:96-cr-103) is GRANTED. Petitioner’s conviction and sentence for

 violating 28 U.S.C. § 924(c), Count Five of the superseding indictment, is VACATED. A

 resentencing hearing is set for October 2, 2020, at 9:00 a.m., during which Petitioner will be

 resentenced on the remaining counts of the superseding indictment. 1 The Court hereby

 ORDERS that the United States Marshal, or his authorized deputy, transport Petitioner from his

 place of incarceration to Chattanooga, Tennessee, allowing sufficient time for Petitioner to be

 available to meet with his attorney before the hearing. The United States Probation Office is

 DIRECTED to prepare a revised presentence report that includes the now-applicable guideline

 range.

          SO ORDERED.



 1
   Petitioner and the Government agree that this is the appropriate course of action. (Doc. 1, at 1,
 in Case No. 1:20-cv-146; Doc. 5, at 1, in Case No. 1:20-cv-146); see United States v. Nichols,
 897 F.3d 729, 738 (6th Cir. 2018).


                                    4
Case 1:20-cv-00146-TRM-CHS Document 10 Filed 08/21/20 Page 4 of 5 PageID #: 40
                                    /s/ Travis R. McDonough
                                    TRAVIS R. MCDONOUGH
                                    UNITED STATES DISTRICT JUDGE




                                    5
Case 1:20-cv-00146-TRM-CHS Document 10 Filed 08/21/20 Page 5 of 5 PageID #: 41
